Citation Nr: 9920511	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for damage to teeth due to 
dental trauma, for treatment purposes only.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
November 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1994 rating decision in 
which the RO denied the veteran's claim of service connection 
for damage to teeth due to dental trauma.  The veteran filed 
an NOD in September 1994, and an SOC was issued by the RO in 
December 1994.  The veteran also filed a substantive appeal 
in December 1994.  In March 1995, the veteran testified 
before a hearing officer at the VARO in Hartford.  
Supplemental Statements of the Case (SSOC's) were issued by 
the RO in June 1995 and May 1996.  Thereafter, the veteran's 
appeal came before the Board, which, in an October 1996 
decision, remanded the claim to the RO for additional 
development.  An SSOC was issued in December 1997.  

The Board notes that the veteran had also perfected appeals 
as to claims of service connection for a low back disorder 
and a bilateral knee disorder.  In a November 1997 rating 
decision, the veteran was granted a 20 percent disability 
rating for his low back, and was also awarded a 10 percent 
disability rating for each of his knees.  That action by the 
RO constituted a complete grant with respect to the issue of 
service connection.   No appeal has been filed with respect 
to the RO's decisions as to the assignment of the disability 
ratings, and, therefore, those matters are not in appellate 
status.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. During an enlistment medical examination in January 1992, 
a dental evaluation revealed teeth #1, # 9, #14, #16, #17, 
and #32 to be missing.  

3. During a separation examination in July 1993, there were 
no findings reported, or complaints made by the veteran, 
of chipped or damaged teeth.  

4. In October 1993, the veteran sustained trauma to his left 
eye, and marked hypesthesia of the left cheek and upper 
teeth, after being hit with a beer bottle during a brawl 
at a bar.  

5. A VA medical examination in April 1994 revealed teeth #8, 
#10, #11, #22, and #24-#27, as either chipped or 
fractured.  

6. There is an approximate balance of positive and negative 
evidence as to whether damage to the veteran's teeth #8, 
#24, and #25 was incurred as a result of dental trauma 
during active military service. 


CONCLUSION OF LAW

By extending the veteran the benefit of the doubt, the Board 
concludes, for treatment purposes only, that damage to teeth 
#8, #24, and #25 was was incurred due to dental trauma in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 17.161(c) (1998).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Review of the veteran's service medical records reflects an 
enlistment examination in January 1992, during which a dental 
evaluation listed teeth #1, #9, #14, #16, #17, and #32 as 
missing.  In addition, there were no findings of chipped or 
damaged teeth.  During a separation examination in July 1993, 
there were no findings reported, or complaints made by the 
veteran, of chipped or damaged teeth.  In October 1993, while 
still in service, the veteran sought treatment after being 
struck in the eye with a beer bottle during a reported fight 
at a bar.  He was noted to have suffered a left inferior 
canalicular laceration, as well as an orbital floor fracture 
with entrapment.  Furthermore, there was marked hypesthesia 
of the left cheek and upper teeth.  No findings or complaints 
were noted that the veteran had suffered any chipped teeth as 
a result of the altercation.  

In December 1993, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed, among other claims, a claim for 
"upper and lower teeth problems."

In April 1994, the veteran underwent a general medical 
examination for VA purposes.  He reported that he had become 
involved in a bar fight in October 1993 and had been struck 
in the left eye with a beer bottle.  He also noted that he 
had been kicked in the mouth during the bar fight, which 
resulted in one upper tooth and two lower teeth becoming 
chipped.  In addition, the veteran stated that, during the 
fight, he had been wearing a partial plate for a missing 
upper left central incisor tooth, and that the plate had 
become damaged and he could no longer wear it.  On further 
clinical examination, the veteran was noted to have three 
chipped front teeth, and his left central incisor was 
missing.  His lower teeth were noted to be crowded.  

In conjunction with his general medical examination, the 
veteran also underwent a dental evaluation.  Objective 
findings noted missing teeth (#'s 1, 9, 14, 16, 17, and 32), 
chipped teeth (#'s 10, 11, 22, 24-27), and a fractured tooth 
(#8).  There was also decay noted on teeth #8-D and #15-F, 
and teeth #8 and #10 were found to have drifted and rotated 
slightly into the space of missing tooth #9.  The examiner 
noted that the sharpness of the veteran's chipped teeth 
irritated his tongue.  The diagnosis was multiple missing 
teeth and caries, as well as chipped and fractured teeth.  

In March 1995, the veteran testified before a hearing officer 
at the VARO in Hartford.  The veteran noted that, following 
his VA medical examination in April 1994, his teeth had been 
capped, and that he did not have any current problems with 
them.  However, he wished to be service connected for his 
chipped teeth so that he could received dental treatment in 
the future if his teeth became problematic.  

Thereafter, the RO received treatment records from Ralph 
Salvietti, M.D., Vincent Woods, D.C., and Day Kimbal Hospital 
and Radiology.  These records were dated from September 1983 
to March 1995, and noted treatment for chest pain, knee and 
back pain, and other physical ailments.  No treatment for 
chipped or damaged teeth was noted.  

In November 1997, the RO received treatment records from the 
VA Medical Center (VAMC) in Newington, dated from April 1994 
to October 1994.  In particular, these records noted the 
removal of the veteran's impacted upper and lower 3rd molars.  
Records dated in September and October 1994 also noted that 
teeth #12, #13, #18, #21, and #30 had been capped.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he 
has not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).  
Replaceable missing teeth are not disabling conditions, and 
may be considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149.

In addition, those having a service-connected compensable 
dental disability or condition are considered to be eligible 
for "Class I," treatment, and may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment, and no restriction as 
to the number of repeat episodes of treatment. 38 C.F.R. § 
17.161(a) (1998).  

For Class II dental treatment, defined as being available to 
those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, the veteran 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if application 
for treatment is made within one year after such discharge or 
release. 38 C.F.R. § 17.161(b) (1998).  If a dental condition 
is due to in-service trauma, the veteran is entitled to VA 
outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is 
filed.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c) 
(1998).

The Board notes parenthetically that, when the veteran filed 
his claim, in December 1993, the applicable dental 
regulations were codified at 38 C.F.R. §§ 17.123-129.  They 
were subsequently recodified in May 1996, at 38 C.F.R. 
§§ 17.161-165.

In reviewing the evidence, the Board is cognizant that the 
veteran's service medical records do not reflect findings or 
treatment for any chipped teeth or other dental trauma.  The 
veteran was treated for trauma to his left eye in October 
1993 following a bar fight, although at that time he did not 
report any problems with his teeth as a result of the 
altercation.  Given the lack of in-service evidence of dental 
trauma, and the lack of a medical opinion specifically 
linking the veteran's chipped teeth to service, it might 
appear that the veteran has not satisfied the threshold 
requirement for a well-grounded claim as set forth by the 
Court in Caluza, above.  However, the Board makes several 
observations with regard to the requirement of a medically-
supported nexus to service.

First, although no examining physician has opined, on the 
record, that the veteran's chipped teeth are related to in-
service injuries (and none has opined in the negative, 
either), it appears no examiner has been asked to render an 
opinion on the issue.  Thus, the question of a causal nexus 
to service is left open by the post-service medical reports.  
It is noteworthy that the post-service medical record 
contains no indication of post-service trauma to the 
veteran's teeth.  Second, while service medical records do 
not expressly support a finding of chipped teeth in service, 
upon separating from active duty, the veteran filed a claim 
for dental problems within one month and, upon VA examination 
four months later, described one upper tooth and two lower 
teeth as having been chipped during the in-service 
altercation.  Finally, the veteran's account of the 
circumstances by which he contends he incurred dental trauma 
during the course of the reported fight at a bar does appear 
to be at least plausible, given that he did sustain trauma to 
his left eye after being hit by a beer bottle in the 
altercation, and given the in-service clinical notation of 
marked hypesthesia of the left cheek and upper teeth.  

Therefore, having carefully reviewed the evidentiary record, 
and based upon the unique facts of this case, the Board 
concludes that the veteran has presented a well-grounded 
claim of service connection for the residuals of dental 
trauma, for treatment purposes only, under 38 C.F.R. 
§ 17.161(c).  In reaching this conclusion, we note that the 
veteran is not claiming, nor does the medical evidence 
reflect, that he suffers from a current disability with 
respect to his chipped teeth.  Further, with consideration, 
as noted above, of the circumstances surrounding the 
contended dental trauma, and the date of the filed claim 
(within one month of separation), the Board concludes that 
the evidence of record, although not preponderating in 
support of the claim, in our view at least raises an issue of 
a reasonable doubt, the benefit of which should be resolved 
in the veteran's favor, with regard to one upper tooth, #8, 
and two lower teeth, #24 and # 25.  Granting the veteran the 
benefit of the doubt, the evidence of record suggests, as 
likely as not, that the damage to those teeth did arise as a 
result of dental trauma during military service.  
Accordingly, service connection, for treatment purposes only, 
is warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for teeth #8, #24, and #25 
due to dental trauma, for treatment purposes only, is 
granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

